Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I (claims 1-4 and 7-8) in the reply filed on 9/23/2022 is acknowledged. Claim 6 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zoppas et al. (US 2015/0352763) in view of Swenson (US 2011/0217496) and Sabin et al (US 6,908,581).
Regarding claims 1 and 4, Zoppas discloses that, as illustrated in Figs. 2, 4, 5, 12 a, b and 13 a, b, a hot runner apparatus (as illustrated in Fig. 4, items 9 ([0057]) and 29) comprising:
a plurality of hot runner nozzles (Fig. 12a, item 31 ([0095], line 1 (an injection nozzle))) having item 42 (the hole (or gate) ([0095], line 5))) arranged in a row (i.e., at least 3 pieces (as shown in Fig. 4)) and having an upward injection direction (i.e., along direction D (Fig. 5) ([0077], line 2 from bottom));
  a horizontal runner portion (Fig. 12a, item 70 ([0096], lines 1-3 (a first conduit 70 connected to the manifold 28 which receives the resin from one or more lateral conduits 27))) disposed below the hot runner nozzles along a row direction of the hot runner nozzles (as shown in Fig. 12a); 
second runner portions (Fig. 12a, item 71 ([0096], lines 3-4 (This first conduit 70 communicated with a second conduit 71))) upwardly extending from the horizontal runner portion for guiding a molten resin flowing through the horizontal runner portion into the hot runner nozzles (as shown in Fig. 12a);  
an introducing runner portion (Fig. 4, item 27 ([0096], line 3 (one or more lateral conduits))) continuous with an intermediate portion (Fig. 12a, item 28 ([0072], line 2 (a manifold))) of the horizontal runner portion for guiding a molten resin from an introducing port, into which the molten resin from an injection apparatus (Fig. 2, item 1 ([0052], line 1 (one extruder))) having an injection direction in a horizontal direction is fed, toward the horizontal runner portion (as shown in Fig. 12a), wherein  
the hot runner apparatus is provided under an injection molding mold of an injection stretch blow molding machine, the injection molding mold including: a plurality of preform molding portions (Figs. 4 and 12a, items 41’, 41’’ and 41’’’ ([0072], lines 4-6 (the respective molding cavities 41’, 41’’ and 41’’’ arranged on corresponding molding module 9))); and a plurality of gates (Fig. 12a, item 42 ([0095], lines 4-5 (the dose of melted material to pass into the molding cavity 41’’ through the hole 42))) continuous with the preform molding portions,
the plurality of hot runner nozzles are connected to the respective gates (as shown in Fig. 12a), and 
a molten resin injected by the respective hot runner nozzles is filled into the respective preform molding portions through the gates (as shown in Figs. 14-17).
However, Zoppas does not explicitly disclose that, the second runner portions are vertical and the introducing runner portion has a structure in which the introducing runner portion is bent toward the horizontal runner portion after reaching an elevation plane passing through a position of the horizontal runner portion in an up-and-down direction and continuous with the intermediate portion of the horizontal runner portion in the elevation plane. In the same field of endeavor, injection molding, Swenson discloses that, as illustrated in Fig. 27, the runner portions connected to the nozzle assemblies 18A-18D are vertical. There are horizontal runner portions distributing resin into the vertical runner portions. These horizontal runner portions are called the intermediate portion of the horizontal runner portion. Melted resin materials from the extruders 1200 and 1400 ([0155], lines 8-9 (a first material source 1200 and a second material source 1400)) are fed into the intermediate portion of the horizontal runner portion through the introducing runner portion has a structure in which the introducing runner portion is bent toward the horizontal runner portion after reaching an elevation plane passing through a position of the horizontal runner portion in an up-and-down direction. As indicated by Sabin (the same patent family of Swenson (US 2011/0217496)), these relative terms are for convenience of description and do not require that the apparatus be constructed or operated in a particular orientation (col. 2, lines 39-60). Further, Swenson discloses that, the (bending) structure of the introducing runner portion suppresses temperature unevenness in a molted resin in a circumferential direction of a horizontal cross-section of a pipe line of the vertical runner portion, the molten resin being introduced from the introducing runner portion through the horizontal runner portion into the vertical runner portions ((product by process claims) related to claim 4).  
The claimed the second runner portions are vertical and the introducing runner portion has a structure in which the introducing runner portion is bent toward the horizontal runner portion after reaching an elevation plane passing through a position of the horizontal runner portion in an up-and-down direction and continuous with the intermediate portion of the horizontal runner portion in the elevation plane is that the substitution of one known element for another is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with forming a desired preform comes from Swenson itself.      
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zoppas to incorporate the teachings of Swenson and Sabin to provide that the second runner portions are vertical and the introducing runner portion has a structure in which the introducing runner portion is bent toward the horizontal runner portion after reaching an elevation plane passing through a position of the horizontal runner portion in an up-and-down direction and continuous with the intermediate portion of the horizontal runner portion in the elevation plane. Doing so would be possible to form multi-layered plastic articles without breakthrough of the interior core stream (i.e., creating a stable laminar flow of resin), as recognized by Swenson ([0002], [0003]).
Regarding claim 2, Zoppas discloses that, as illustrated in Fig. 5, the introducing runner portion (Fig. 5, item 27) is continuous with any one of a lower part and an upper part of the horizontal runner portion (as shown in Fig. 5).
Regarding claim 3, Zoppas discloses that, as illustrated in Figs. 5 and 12a, a portion at which the introducing runner portion is continuous (through the manifold 28 (as shown in Fig. 12a (i.e., the intermediate portion of the horizontal runner portion))) with the horizontal runner portion is configured as a branching pipe line, and the branching pipe line causes a resin located in an outer peripheral portion of a molten resin slidably in contact with a pipe wall of the introducing runner portion to branch into two directions and causes a moving direction of the branched resin to be biased toward a length direction of the horizontal runner portion along a pipe wall of the horizontal runner portion on a side with which the introducing runner portion is continuous (as shown in Figs. 5 and 12a) (product by process claims).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matteo et al. (US 2013/0115325) in view of Zoppas et al. (US 2015/0352763), further in view of Swenson (US 2011/0217496) and Sabin et al (US 6,908,581).
Regarding claims 7-8, Matteo discloses that, as illustrated in Figs. 1, 6-12, an injection stretch blow molding machine comprising: an injection molding section (Fig. 1, item 2 ([0066], lines 1-2 (one first rotary preform-moulding carousel))) that injects a molten resin ([0086]) from an injection apparatus (Fig. 1, item 1 ([0069], line 1 (a preferred extruder))) to injection-mold preforms ([0102]; for example, as shown in Fig. 11); a stretch blow molding section (Fig. 1, item 7 ([0108])) that obtains hollow molded bodies by stretch blow molding the preforms, having been released from an injection molding mold of the injection molding section, using a blow molding mold ([0114]); and an ejecting section that releases the hollow molded bodies from the blow molding mold of the stretch blow molding section and sends the hollow molded bodies to outside of the molding machine ([0115]).
However, Matteo does not disclose the detailed the hot runner apparatus in the injection molding section. Zoppas et al. combining with Swenson and Sabin disclose the hot runner apparatus in claim 1 (see above) and the injection molding section has the injection molding mold having preform molding portions corresponding to the hot runner nozzles. As illustrated in Figs. 12a, 13a, 14-17, Zoppas discloses that, the injection molding mold is a molding mold for molding preforms with their mouth portions positioned on an upper side thereof by being injected and filled with a molten resin upwardly fed by the hot runner nozzles (related to claim 8).
The claimed the hot runner portions is that the substitution of one known element for another is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with forming a desired preform comes from Zoppas, Swenson and Sabin itself.      
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matteo to incorporate the teachings of Zoppas, Swenson and Sabin to provide the hot runner portions in the injection molding section. Doing so would be possible to form multi-layered plastic articles without breakthrough of the interior core stream (i.e., creating a stable laminar flow of resin), as recognized by Swenson ([0002], [0003]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741